DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2, “a user interface configured to present a notification corresponding to the determined operational domain state of the one or more components.”
Claim 12, “a user interface configured to present a notification corresponding to the determined operational domain state of the control system components.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “user interface” is described as implemented by a processor. (Specification, [Par. 0020], “an interface with one or more processors 102 configured to perform autonomous driving computations and decisions, and an array of sensors for movement and obstacle sensing”)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 4 – 12, 14 - 25 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.

Regarding to claim 1,
101 Analysis – Step 1 
Claim 1 is directed to a system. Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 

	A system for monitoring an operational domain in an automated vehicle (AV), the system comprising: 
a memory having instructions stored thereon; and 
one or more processors configured to execute the stored instructions to: 
determine interdependencies between components of the AV; 
determine an operational domain state of one or more of the components based on the determined interdependencies; and 
generate an output signal representing the operational domain state of the one or more components.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “determining interdependencies between components of the AV” encompasses a person to mentally link a relationship between two or more component of the vehicle based on their common attributes. Furthermore, the “determining an operational domain state of one or more component based on the determined interdependencies” encompasses that same person making an evaluation and judgment about the relationship between components to determine operational domain state of the components. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A system for monitoring an operational domain in an automated vehicle (AV), the system comprising: 
a memory having instructions stored thereon; and 
one or more processors configured to execute the stored instructions to: 
determine interdependencies between components of the AV; 
determine an operational domain state of one or more of the components based on the determined interdependencies; and 
generate an output signal representing the operational domain state of the one or more components.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “memory and one or more processor”, examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the “memory and one more more processor” are recited at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea. The additional limitation “generating an output signal representing the operational domain state of the one or more components” is recited at a high level of generality and the “generated output signal”, by itself, does not imposes a meaningful limit on the judicial exception nor integrate the judicial exception into practical application. 

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory and one or more processor” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element of “generate an output signal” is claimed at a high level of generality that doesn’t provide a significant use in controlling the AV, therefore, cannot provide an inventive concept.  Hence, the claim is not patent eligible. 

Dependent claims 2, 4 – 10 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, claim 2 recites a mere “presenting notification on a user interface” that is not significant more than the judicial exception. Claim 4 is directed to mental processes as a person could mentally link or map a relationship between components that share common attribute. Claim 5 is also directed to mental processes as a person could be able to define and associate operational domain class with one or more component based on their operational compliance and attribute. Claims 6 – 9 doesn’t provide additional element that is significant more than the judicial exception. Claim 10 is directed to mental processes as a person could make judgment to determine hierarchies between component based on their relationship and determine operational domain state of the linked components based on their operational state and their determined relationship. There are no additional elements that are significant more than the judicial exception nor provide an inventive concept. Therefore, dependent claims 2, 4-10 are not patent eligible under the same rationale as provided for in the rejection of [independent claim.

Claims 11 – 12, 14 – 19 recite an automated vehicle that have substantially same scope as claims 1 – 2, 4 – 9 respectively. Therefore, the 101 analysis of claims 11 – 12, 14 – 19 are similar to the 101 analysis of claims 1 – 2, 4 – 9 respectively above. 

Claims 20 – 21, 23 – 25 recite a medium that have substantially same scope as claims 1, 5, 9 – 10, 2 respectively. Therefore, the 101 analysis of claims 20 – 21, 23 – 25 are similar to the 101 analysis of claims 1, 5, 9 – 10, 2 respectively above.
The 101 analysis of claim 22 is similar to the 101 analysis of claims 6 – 8 above.

Therefore, claims 1 – 2, 4 – 12, 14 - 25 are ineligible under 35 USC §101.	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3 – 6, 9 – 11, 13 – 16, 19 – 21, 23 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett, William (US Publication No. US 20210390402 A1; hereafter Barnett).
Regarding to claim 1, Barnett teaches A system for monitoring an operational domain in an automated vehicle (AV), the system comprising: 
	a memory having instructions stored thereon; ([Par. 0043], “Embodiments may be implemented as one or more computer program comprising instructions that, when executed by a system comprising one or more computer devices, causes the system to carry out any of the methods described herein.”) and 
one or more processors configured to execute the stored instructions to: 
		determine interdependencies between components of the AV; ([Par. 0080 – 0081], “Each link 11 between the various pairs of nodes represents a possible relationship between elements of the complex system, and the weight, or strength, of a link is used to indicate the strength of the relationship between the two nodes that the link connects along with, optionally, other information pertaining to the relationship between the nodes. Each link contains one or more attributes of one or more weightings that indicate specific relationships between the nodes. These weights may change, based on the context of the relationship between the two nodes. [0081] As an example, a link between a braking control application node and a vehicle load (or mass or weight) determining application node within an automated vehicle could be used to represent the manner in which the braking control node responds to instructions issued by the vehicle load determining node in order to optimise braking force for a given weight or mass distribution in a vehicle. The link weight could be used to represent the frequency with which the vehicle load determining node issues instructions to the braking control node, or a control voltage is delivered to specific actuators, etc.” wherein the “link between two nodes” reads on the “interdependencies” between nodes representing hardware component of the self-driving vehicle). 
		determine an operational domain state of one or more of the components based on the determined interdependencies; ([Par. 0082], “The nodes N can be connected via links 11 within the same scope (i.e. within a common domain) or across domains. Domains are described below in more detail, but generally define groups of nodes having certain common properties.” [Par. 0085], “In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied”. This is interpreted as components that are linked to each other within a domain could provide constraints on one component based on operation of the other component within the link. The “constraints to be applied to components in the link” reads on the “operational domain state of the components”)  and 
generate an output signal representing the operational domain state of the one or more components. ([Par. 0085], “The optional “other information” referred to above, pertaining to the relationship between the nodes may include context-specific information based on the types of the nodes. For example, for a node relating to an apparatus or product (node 1) linked to a node relating to users of that apparatus or product (node 2), the link information may include, for each apparatus or product to each type of user, restrictions of the product to the user, or other properties of the product. In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied.” This is interpreted as based on the operational domain of a node in a link, it could generate a constraint signal on way the other node (e.g. wheel) operates in particular environment.)

Regarding to claim 3, Barnett teaches the system of claim 1.
Barnett further teaches wherein the one or more processors are configured to provide the output signal to a mobility system of the AV to control the mobility system. ([Par. 0085], “The optional “other information” referred to above, pertaining to the relationship between the nodes may include context-specific information based on the types of the nodes. For example, for a node relating to an apparatus or product (node 1) linked to a node relating to users of that apparatus or product (node 2), the link information may include, for each apparatus or product to each type of user, restrictions of the product to the user, or other properties of the product. In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied.”; [Par. 0243] “In relation to the above optimisation, and as an example, if a road-based autonomous vehicle having a particular configuration of nodes (e.g. tires node in relation to wheels node) is performing badly in a snow environment, a different model is adopted, such as a tractor model in which the wheels nodes and tire nodes have the same relationship but due to a change in the data contained in the nodes (e.g. change of type of wheel node), the resulting performance in snow is significantly improved.” This is interpreted as based on the interdependency relationship between components of the vehicle, it allows to control the operation of movement of the vehicle more efficiently.)

Regarding to claim 4, Barnett teaches the system of claim 1.
Barnett further teaches wherein the determination of the interdependencies between the components comprises: 
	associating system nodes with the components of the AV; and 
	mapping two or more of the associated system nodes together to determine the interdependencies.
([Par. 0080 – 0081], “Each link 11 between the various pairs of nodes represents a possible relationship between elements of the complex system, and the weight, or strength, of a link is used to indicate the strength of the relationship between the two nodes that the link connects along with, optionally, other information pertaining to the relationship between the nodes. Each link contains one or more attributes of one or more weightings that indicate specific relationships between the nodes. These weights may change, based on the context of the relationship between the two nodes. [0081] As an example, a link between a braking control application node and a vehicle load (or mass or weight) determining application node within an automated vehicle could be used to represent the manner in which the braking control node responds to instructions issued by the vehicle load determining node in order to optimise braking force for a given weight or mass distribution in a vehicle. The link weight could be used to represent the frequency with which the vehicle load determining node issues instructions to the braking control node, or a control voltage is delivered to specific actuators, etc.” wherein the “link between two nodes” reads on the “interdependencies” between nodes representing hardware component of the self-driving vehicle).

Regarding to claim 5, Barnett teaches the system of claim 1.
Barnett further teaches wherein the one or more processors are further configured to 
define an operational domain class including one or more parameters; ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain. The “operating” domain may be a domain that includes nodes representing functional units, divisions or components of the modelled system, and/or processes carried out by the modelled system, that make use of elements within the “resource” domain in order to perform the ultimate function(s) of the system being modelled. The operating domain may specify the overall functioning system definition for a machine or system, for example specifying the relationship between hardware elements in the resource domain and the processes in the operating domain that use the hardware elements.” Wherein each particular domain such as “resource domain” and “operating domain” read on the “operational domain class”)
associate the operational domain class with the one or more of the components, wherein the determination of the operational domain state is based on the operational domain class and the determined interdependencies. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain. The “operating” domain may be a domain that includes nodes representing functional units, divisions or components of the modelled system, and/or processes carried out by the modelled system, that make use of elements within the “resource” domain in order to perform the ultimate function(s) of the system being modelled. The operating domain may specify the overall functioning system definition for a machine or system, for example specifying the relationship between hardware elements in the resource domain and the processes in the operating domain that use the hardware elements.”; [Par. 0243], “ In relation to the above optimisation, and as an example, if a road-based autonomous vehicle having a particular configuration of nodes (e.g. tires node in relation to wheels node) is performing badly in a snow environment, a different model is adopted, such as a tractor model in which the wheels nodes and tire nodes have the same relationship but due to a change in the data contained in the nodes (e.g. change of type of wheel node), the resulting performance in snow is significantly improved.” This is interpreted as the operational state of the component is determined based on the relationship of the components and domain class that they belongs, thereby, increasing driving efficiency in particular environment.)

Regarding to claim 6, Barnett teaches the system of claim 5.
Barnett further teaches wherein the one or more parameters comprise: probability parameters of output data associated with the one or more components, error parameters of the output data, and state parameters corresponding to an operating compliance of the one or more components with respect to the operational domain. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain.” This is interpreted as a particular domain class is defined by a particular group of component that share common attributes regarding to their operational compliance and functionalities. This is at least mapped to “one parameter corresponding to an operating compliance of one or more components with respect to the operational domain.”)

Regarding to claim 9, Barnett teaches the system of claim 6.
	Barnett further teaches 	wherein the one or more parameters comprise at least one of: a function value defining a functional relationship of the probability parameters, a function value defining a functional relationship of the error parameters, and a function value defining a functional relationship of the state parameters. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain.”; [Par. 0150], “The metric values may be stored in the links between nodes that make up a particular query path relevant to the performance metric being assessed. For instance, if one performance metric for autonomous vehicles connects between nodes relating to actuators, sensors, motors and wheels, the links between data in those node types will have a series of observations. The metric values between all models can be normalised, regardless of size (i.e. the number of node data records within models).Each link may have an associated performance value, having a value somewhere between the highest and lowest possible values. These values can be normalised. For example, a normalised value can be obtained by: normalised value=observed value/(highest possible value−lowest possible value). A standardised normalised performance value can therefore be created across two (or more) models so that like for like performance can be compared.” This is interpreted as a particular domain class is defined by a particular group of component that share common attributes regarding to their operational compliance and functionalities. The “metric value” among the link reads on the “function valued defining relationship of the state parameters.” This is at least mapped to “a function value defining a functional relationship of the state parameter”)

Regarding to claim 10, Barnett teaches the system of claim 1.
Barnet further teaches wherein the one or more processors are further configured to determine hierarchies between components of the AV, the operational domain state being determined based on the determined interdependencies and the hierarchies. ([Par. 0095 – 0097], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. [0096] A complex system can contain multiple “operating” domains, each of which may be active at some point in time, but not necessarily at the same time. In particular, each operating domain may be a parent domain, containing multiple child sub-domains. The child sub-domains can themselves exist at different points in time, such as the above mentioned resource domains, each of which is also active at different points in time. [0097] By using such a hierarchical domain based model, it allows the creation and modification of specific parts of the model. For example, if desired, only the data records associated with nodes in a particular domain can be changed. In the scenario in which a parent domain may comprise a series of subdomains, some or all of which may be valid, rather than having to create a whole new model and run analytics on each set, as described below, the data associated with nodes in a particular domain can be changed.” [Par. 0101], “Each node is maintained within a hierarchically structured series of domains and subdomains. Each node can reside within any single domain and domains can contain other domains(subdomains). Each node can relate to another node within its own domain or between domains. System elements represented by nodes can be linked across or within domains.” Wherein each node in the domain is associated with a component or hardware element, thereby, the hierarchy of domain is also associated with hierarchy of corresponding components.)

Regarding to claim 11, Barnett teaches An automated vehicle (AV) having an operational domain, the AV comprising: 
control system components; ([Par. 0081], “a link between a braking control application node and a vehicle load (or mass or weight) determining application node within an automated vehicle could be used to represent the manner in which the braking control node responds to instructions issued by the vehicle load determining node in order to optimise braking force for a given weight or mass distribution in a vehicle. The link weight could be used to represent the frequency with which the vehicle load determining node issues instructions to the braking control node, or a control voltage is delivered to specific actuators, etc.”) and 
one or more processors configured to: 
determine interdependencies between control system component; ([Par. 0080 – 0081], “Each link 11 between the various pairs of nodes represents a possible relationship between elements of the complex system, and the weight, or strength, of a link is used to indicate the strength of the relationship between the two nodes that the link connects along with, optionally, other information pertaining to the relationship between the nodes. Each link contains one or more attributes of one or more weightings that indicate specific relationships between the nodes. These weights may change, based on the context of the relationship between the two nodes. [0081] As an example, a link between a braking control application node and a vehicle load (or mass or weight) determining application node within an automated vehicle could be used to represent the manner in which the braking control node responds to instructions issued by the vehicle load determining node in order to optimise braking force for a given weight or mass distribution in a vehicle. The link weight could be used to represent the frequency with which the vehicle load determining node issues instructions to the braking control node, or a control voltage is delivered to specific actuators, etc.” wherein the “link between two nodes” reads on the “interdependencies” between nodes representing hardware component of the self-driving vehicle). 
		determine an operational domain state of one or more of the control system components based on the determined interdependencies; ([Par. 0082], “The nodes N can be connected via links 11 within the same scope (i.e. within a common domain) or across domains. Domains are described below in more detail, but generally define groups of nodes having certain common properties.” [Par. 0085], “In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied”. This is interpreted as components that are linked to each other within a domain could provide constraints on one component based on operation of the other component within the link. The “constraints to be applied to components in the link” reads on the “operational domain state of the components”)  and 
generate an output signal representing the operational domain state of the one or more control system components. ([Par. 0085], “The optional “other information” referred to above, pertaining to the relationship between the nodes may include context-specific information based on the types of the nodes. For example, for a node relating to an apparatus or product (node 1) linked to a node relating to users of that apparatus or product (node 2), the link information may include, for each apparatus or product to each type of user, restrictions of the product to the user, or other properties of the product. In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied.” This is interpreted as based on the operational domain of a node in a link, it could generate a constraint signal on way the other node (e.g. wheel) operates in particular environment.)

Claims 13 – 16, 19 describe an automated vehicle that have substantially same scope as claims 3 – 6, 9 respectively. Therefore, claims 13 – 16, 19 are rejected under 35 USC § 103 for the same reason as described in claims 3 – 6, 9 respectively above.
Claims 20 – 21 describe a non-transitory storage medium having instructions stored that have substantially same scope as claims 1, 5 respectively. Therefore, claims 20 - 21 are rejected under 35 USC § 103 for the same reason as described in claims 1, 5 respectively above.

Regarding to claim 22, Barnett teaches the non-transitory medium of claim 21.
Barnett further teaches wherein the one or more parameters comprise: probability parameters of output data associated with the one or more components, error parameters of the output data, and state parameters corresponding to an operating compliance of the one or more components with respect to the operational domain, wherein the probability parameters include a self- probability value associated with the one or more components and one or more input probability values associated with one or more other components of the components of the AV having an interdependency with the one or more components, and wherein the error parameters include a self-error value associated with the one or more components and one or more input error values associated with one or more other components of the components of the AV having an interdependency with the one or more components. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain.” This is interpreted as a particular domain class is defined by a particular group of component that share common attributes regarding to their operational compliance and functionalities. This is at least mapped to “one parameter corresponding to an operating compliance of one or more components with respect to the operational domain.”)

Claims 23 – 24 describe a non-transitory storage medium having instructions stored that have substantially same scope as claims 9 – 10 respectively. Therefore, claims 23 - 24 are rejected under 35 USC § 103 for the same reason as described in claims 9 - 10 respectively above.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Wildgrube et al. (Publication No. US 20200262366 A1; hereafter Wildgrube).
Regarding to claim 2, Barnett teaches the system of claim 1.
Barnett teaches determine operational domain state of one or more component based on determined interdependencies as described in claim 1 above, but does not explicitly disclose a user interface configured to present a notification corresponding to the determined operational domain state of the one or more components.

However, Wildgrube teaches a user interface configured to present a notification corresponding to the determined operational domain state of the one or more components. ([Par. 0053], “the OEM control system 900 also includes a stereo system 910 (e.g., radio) that provides audible confirmation (e.g., alerts, notifications, etc.) of the operational status of the working component or commands received by the working component (e.g., commands received from the hands-free calling system and/or another OEM control interface). Among other benefits, repurposing the microphone system 902 and similar OEM control interfaces increases an operator's ability to multitask (e.g., to keep his/her hands on the wheel, to operate another working component in parallel, etc.), thereby increasing overall productivity.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Barnett to incorporate the teaching of Wildgrube. The modification would have been obvious because by presenting a notification of operational domain state of the component, it allows an user to acknowledge operational status of the components.

Claim 12 describes an automated vehicle that have substantially same scope as claim 2. Therefore, claim 12 is rejected under 35 USC § 103 for the same reason as described in claim 2.
Claim 25 describes a non-transitory storage medium having instructions stored that have substantially same scope as claim 2. Therefore, claim 25 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Moskovitch et al. (Publication No. US 20080184371 A1; hereafter Moskovitch).
Regarding to claim 7, Barnett teaches the system of claim 6.
Barnett teaches to determine operational domain class including one or more parameters associated with one or more components of the AV having interdependency, but does not explicitly disclose the parameters comprises probability parameter including a self-probability value associated with the one or more components and one or more input probability values associated with one or more other components.

However, Moskovitch teaches the parameters comprises probability parameter including a self-probability value associated with the one or more components and one or more input probability values associated with one or more other components. ([Par. 0047], “The Bayesian Network represents the variables as nodes in an acyclic graph of nodes, and their relations, or dependencies, are represented by the arcs. An arc from one node to another means that the first node is the parent; thus each node is represented by a table which describes its conditional probabilities based on its parent's variables. This conditional distribution is known as the posterior distribution of the subset of the variables, given the evidence. The posterior gives a universal sufficient statistic for detection applications, when one wants to choose values for the variable subset which minimize some expected loss function, for instance the probability of decision error. A Bayesian network can thus be considered a mechanism for automatically constructing extensions of the Bayes Theorem to more complex problems. Bayesian networks were used for modeling knowledge and were implemented successfully in different domains.” Wherein the conditional probabilities are assigned for each node, in other words, it indicates self-probability parameter of each node.) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Barnett to incorporate the teaching of Moskovitch. The modification would have been obvious because by considering probability parameter for each node, it allows a more accurate function of the system.

Claim 17 describes an automated vehicle that have substantially same scope as claim 7. Therefore, claim 17 is rejected under 35 USC § 103 for the same reason as described in claim 7.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Lin et al. (Publication No. US 20150066447 A1; hereafter Lin).

Regarding to claim 8, Barnett teaches the system of claim 6.
Barnett teaches to determine operational domain class including one or more parameters associated with one or more components of the AV having interdependency, but does not explicitly disclose the parameters comprises probability parameter including a self-error value associated with the one or more components and one or more input error values associated with one or more other components.
	However, Lin teaches the parameters comprises probability parameter including a self-error value associated with the one or more components and one or more input error values associated with one or more other components. ([Par. 0088], “The x-axis represents the location of nodes along a flow path. The y-axis represents the error distribution over the computational domain for each node. In this example, the error distribution is calculated as the difference between the computed solution and the exact solution. In FIG. 9, curves for three different node densities are shown (51, 101, and 201 nodes). In each pair of curves, the adaptive node distribution approach outperforms the uniform node distribution results. In the example shown, the simulation using adaptive distribution algorithm with 51 nodes produces more accurate results than the simulation using a uniform distribution with 201 nodes.” Wherein the error distribution is associated with each node of the computational domain, in other words, it indicates self-error parameter of each node.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Barnett to incorporate the teaching of Lin. The modification would have been obvious because calculating error distribution over the computational domain for each node, it allows to produce a more accurate result or estimation of the system.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668